Citation Nr: 9925246	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from September 1986 
to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The claim for service connection a psychiatric disorder, to 
include as due to an undiagnosed illness, is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder, 
to include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases, including psychoses, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran contends, in essence, that he developed a 
psychiatric disability as a result of service.  However, 
service medical records, including a report of a separation 
examination dated in February 1990, are negative for 
complaints, findings, or diagnoses pertaining to a 
psychiatric disability.  Post service medical records 
including VA and private records demonstrate that the veteran 
was first diagnosed as having a psychiatric disability 
beginning in 1996.  These records reflect that the veteran's 
complaints include anxiety, nervousness, sleeplessness, 
auditory hallucinations, and paranoia and that diagnoses 
include paranoid ideation with features of depression and 
panic and obsessive compulsive disorder, major depression, 
bipolar disorder depressed with psychotic features, psychotic 
disorder, and paranoid schizophrenia.  Although these records 
reflect that the veteran has been hospitalized and treated 
extensively for such maladies, they do not provide a medical 
opinion establishing an etiological relationship between the 
veteran's disability and service.  In essence, the only 
evidence drawing such a link is the veteran by his own 
representations.  While the veteran is competent to report 
the symptoms that he experienced in service and currently 
experiences, he, as a lay person, is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that a relationship exists between his psychiatric disability 
and his military service cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  Based on the 
foregoing, the Board must conclude that the veteran's claim 
for service connection for a psychiatric disorder, to include 
as due to an undiagnosed illness, is not well grounded.  

Moreover, the evidence does not establish that the veteran 
was diagnosed as having a psychosis to a compensable degree 
within one year after separation from service.  Therefore, 
the veteran is not entitled to service connection for his 
psychiatric disability on a presumptive basis.  U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's assertion that he developed 
symptoms including anxiety, depression, insomnia, and memory 
loss as undiagnosed illness resulting from his tour of duty 
in the Persian Gulf, the Board finds that the claim also 
fails.  VA regulations provide for service connection for 
chronic disability resulting from undiagnosed illness for 
veterans who served in the Southwest Asia theatre of 
operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In a 
Gulf War questionnaire dated in June 1997, the veteran 
complained of anxiety, depression, insomnia, and memory loss.  
The report of a VA examination dated in August 1997 shows 
that the veteran voiced similar complaints and was diagnosed 
as having bipolar disorder, depressed.  Thus, the veteran's 
complaints are attributed to a diagnosed psychiatric 
disability.  Therefore, the veteran is not entitled to the 
benefit sought.  

At a personal hearing dated in January 1999 before a hearing 
officer, the veteran asserted that during his tour in the 
Persian Gulf that his unit operated within a combat zone.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") had held that in cases 
of combat related service connection, the veteran is still 
required to submit medical evidence that establishes that his 
current disability is related to a claimed service injury to 
establish a well grounded claim although the veteran has 
submitted evidence that shows that he incurred an injury in 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Wade v. West 11 Vet. App. 302 (1998).  In this matter, the 
evidence does not establish that the veteran's psychiatric 
disability was incurred in service, and, as established 
supra, the record is devoid of competent medical evidence 
providing an etiological relationship between the veteran's 
psychiatric disability and service.  Therefore, the veteran's 
claim remains not well grounded.  Id.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include as 
due to an undiagnosed illness, is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

